UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7485


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH MARION HEAD, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (4:98-cr-00102-MR-1; 1:10-cv-00197-MR)


Submitted:   April 28, 2011                 Decided:   May 27, 2011


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Marion Head, Jr.,       Appellant Pro Se.   Thomas Richard
Ascik, Assistant United        States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Marion Head, Jr., appeals the district court’s

order    dismissing     this   action     as   improvidently      filed    and

docketed.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     United States v. Head, Nos. 4:98-cr-00102-MR-1;

1:10-cv-00197-MR (W.D.N.C. Sept. 28, 2010).          We deny the motions

for appointment of counsel and for copies of records and briefs

and   dispense   with   oral   argument   because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2